AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                                                                                   FILED IN THE
                                                     Eastern District of Washington                            U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON

         BLOCKTREE PROPERTIES, LLC, et al.,
                                                                                                              Apr 19, 2019
                                                                     )
                                                                                                               SEAN F. MCAVOY, CLERK
                             Plaintiffs                              )
                                v.                                   )       Civil Action No. 2:18-CV-390-RMP
    PUBLIC UTILITY DISTRICT NO. 2 OF GRANT                           )
                 COUNTY, et al.,                                     )


                            Defendants
                                             JUDGMENT OF DISMISSAL
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiffs' Stipulated Motion to Dismiss Plaintiff Telco 214 Wholesale Software, Inc. (ECF No. 60) is GRANTED.
u
              Plaintiff Telco 214 Wholesale Software Inc. is dismissed from this action with prejudice to re-filing its claims. Judgment
              of dismissal as to Plaintiff Telco 214 Wholesale Software, Inc. is hereby entered.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Rosanna Malouf Peterson                                   on the Plaintiffs' Stipulated Motion to
      Dismiss Plaintiff Telco 214 Wholesale Software, Inc. (ECF No. 60).


Date: April 19, 2019                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                          %\Deputy Clerk

                                                                            Penny Lamb
